Citation Nr: 0922373	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-38 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disorder manifested by 
an enlarged heart.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1967 
and from March 1968 to March 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Decatur, Georgia Regional 
Office (RO). 

The Veteran's claims file is in the jurisdiction of Atlanta, 
Georgia RO.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of that hearing has been associated with the claims file.

The request to reopen being granted herein, the issue of 
service connection for an enlarged heart is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A claim of service connection for an enlarged heart was 
previously denied by the RO in May 2004.

2.  Evidence received since May 2004 relates to unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim for 
service connection for a disorder manifested by an enlarged 
heart.


CONCLUSIONS OF LAW

1.  The May 2004 RO decision denying the claim of service 
connection for an enlarged heart is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004)

2.  New and material evidence sufficient to reopen the claim 
for service connection for a disorder manifested by an 
enlarged heart has been presented.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At an April 2009 Board hearing, the Veteran testified that he 
was first diagnosed and treated for an enlarged heart in 1982 
during service in Myrtle Beach, South Carolina.  He stated he 
was placed on medication to treat the condition and continued 
the medication for the last three years of service.  The 
Veteran stated that within a year of leaving active duty, he 
was hospitalized at the F. E. Warren Air Force Base, Wyoming, 
for heart catheterization.  Since then, the Veteran has had 
numerous heart surgeries and was advised by his doctors that 
he would continue to experience heart complications in the 
future.  In addition, the Veteran was recently told that his 
enlarged heart had started to put pressure on his lungs and 
was diagnosed with pulmonary fibrosis.  See Transcript of 
Board Hearing, dated April 2009.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In May 2004, the RO denied the Veteran's claim of entitlement 
to service connection for a disorder manifested by an 
enlarged heart, due to the lack of evidence relating the 
Veteran's medical condition to his active military service.  
The Veteran did not file an application for review on appeal 
within one year of the RO's decision.  Thus, the May 2004 
decision became final.  See 38 C.F.R. §§ 20.302, 20.1100, 
20.1103.

However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Among the newly submitted evidence is a letter from Dr. A. 
Morton, the Veteran's private family doctor, who stated the 
Veteran "suffers from coronary artery disease, hypertension, 
hyperlipidemia and possible pulmonary fibrosis."  Therefore, 
in his opinion "[i]t is likely as not that his military 
service contributed to his underlying medical problems."  
See Dr. A. Morton letter, dated December 2005.  This letter 
is new evidence as it was not considered in the prior 
decisions, relates to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim, namely the Veteran's 
enlarged heart condition.  Consequently, the claim is 
reopened.


ORDER

New and material evidence has been received; the claim for 
service connection for a disorder manifested by an enlarged 
heart condition is reopened and, to that extent only, the 
appeal is granted.  




REMAND

After review of the record, the Board finds that more 
development is needed to readjudicate this matter. 

The Veteran testified at the April 2009 hearing that he was 
"100 percent disabled" and started receiving Social 
Security benefits approximately two years ago due to his 
heart and lung conditions.  See Transcript.  However, the 
records indicating Social Security benefits are not in the 
Veteran's file.  

The Veteran also stated at the hearing that he was scheduled 
for an examination with a private cardiologist later that 
month.  The undersigned Veterans Law Judge advised the 
Veteran to obtain copies of the examination, have them 
forwarded to attach to the file, and request an opinion from 
the private cardiologist regarding the Veteran's enlarged 
heart.  Id.  As of this date, no record from the Veteran's 
treatment received from such appointment has been associated 
with the file.  

According to the evidence in the record, the Veteran 
underwent cardiac catheterization in September 2003 for 
severe coronary artery disease.  See Santilla Regional 
Medical Center records, dated September 2003.  Prior to 
surgery, the Veteran reported that he "has previously been 
catheterized in 1987 in Wyoming and was told the he had mild 
coronary artery disease at that time."  In addition, the 
record indicates that the Veteran "did undergo 
catheterization while in [Santilla Regional Medical Center in 
Waycross, Georgia] per Dr. Bell, showed and ejection fraction 
of 78%, diffuse coronary artery disease with severe left 
anterior descending coronary artery disease with proximal 
lesion of 40% and mid distal 80% stenosis."  See St. Vincent 
Medical Center record, dated September 2003.  The records of 
the Veteran's procedure from Wyoming are absent from the 
file.

Furthermore, it appears that much of the Veteran's service 
medical and personnel records are missing and despite 
attempts to obtain them, they have not been located.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  

That said, the Board is of the opinion that further 
development is necessary.  A VA examination has not been 
provided for this claim and, in this case, based on the lack 
of service treatment records, a current diagnosis of heart 
problems and the Veteran's testimony at the April 2009 
hearing, the Board finds that an examination and opinion are 
needed.  In addition, as numerous records are missing within 
the file, the AMC should attempt to locate them.    

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports, to include the report from the 
private cardiology examination which was 
scheduled to take place in April 2009.  The 
AMC should obtain complete records of all 
such consultation and evaluation from all 
sources identified by the Veteran.  In 
addition, the Veteran should requested to 
submit any service treatment records along 
with any private and VA treatment records 
he has in his possession.

2.	The RO should request from the Social 
Security Administration the administrative 
determination pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.	The Veteran should then be scheduled to 
undergo a VA cardiology examination to 
determine whether his enlarged heart is a 
manifestation of a disorder, and if so, 
whether the disorder is related to his 
service.  All necessary studies and tests 
should be conducted.  The Veteran's claims 
file should be made available to the 
examiner for review, who should 
specifically comment on the opinion 
rendered by Dr. Morton, discussed above.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
heart disorder manifested by an enlarged 
heart (if diagnosed) is linked to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

4.	The RO should then re-adjudicate the issue 
of entitlement to service connection for a 
disorder manifested by an enlarged heart.  
If the benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).








 Department of Veterans Affairs


